United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 23, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-20309
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

MARTIN COMPEAN-PORTALES,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. H-01-CR-790-ALL
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Martin Compean-Portales (Compean) appeals his conviction and

the sentence he received after he pleaded guilty to reentry into

the United States after having been convicted of an aggravated

felony.   Compean argues that he received the ineffective

assistance of counsel.   Because the record is insufficiently

developed to permit this court to fairly evaluate his claim on

direct appeal, we decline to resolve the issue.      United States v.

Haese, 162 F.3d 359, 363 (5th Cir. 1998).      We do so without


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20309
                               -2-

prejudice, so that Compean retains the right to dispute his

counsel’s effectiveness collaterally.    United States v. Palmer,

122 F.3d 215, 221-22 (5th Cir. 1997).

     AFFIRMED.